Title: To Alexander Hamilton from Josias Carvel Hall, 3 November 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Novr. 3d. 99
          
          I have taken the Liberty to enclose you a Number of Recommendations in favor of Wm. Barton Browner, who solicits the Post of Cadet. No Doubt one higher would be more agreeable. I do not know him myself: But many of the Gentlemen who have interested themselves in his Favor are known to me & their Recommendation is worthy Attention. Permit me at the sametime to enclose you a Letter received from three of the Capts. of the Regt. in favor of William Cary. They are themselves respectable Officers.
          Fully apprized of the great Inconvenience of going so late into winter Quarters & hearing nothing from the Paymaster general for this month past, I have thought it advisable to send Lieut Pinkney Regimental-pay-Master to Philada. to try if by his Presence he could hasten the Business In time of War these Inconveniencies  must be submited to with out complaining. Under existing Circumstances it may be thought a little unaccountable. If the Money should not be obtained in a short time; would it not be prudent to hut in this State. Every accommodation for the Purpose can be obtained here as reasonably as in any Part of the United States
          With great Consideration I am Sir Your most Obdt Servt
          
            J. Carvel Hall
          
        